Name: Commission Regulation (EEC) No 3852/87 of 21 December 1987 amending Regulation (EEC) No 2096/86 laying down detailed rules for the application of a direct aid scheme for small producers of cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 363/ 18 Official Journal of the European Communities 23. 12. 87 COMMISSION REGULATION (EEC) No 3852/87 of 21 December 1987 amending Regulation (EEC) No 2096/86 laying down detailed rules for the appli ­ cation of a direct aid scheme for small producers of cereals Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3808/87 (2), and in particular Article 4a thereof, Having regard to Council Regulation (EEC) No 1983/86 of 24 June 1986 laying down general rules for the system of direct aid for small producers in the cereals sector (3), and in particular Article 4 thereof, Whereas Commission Regulation (EEC) No 2096/86 (4) provides that aid to small producers must be paid at the latest on 31 December following the end of the market ­ ing year in respect of which the aid is granted ; whereas certain difficulties of an administrative nature are prevent ­ ing, in certain cases, the said time limit for the first marketing year of application from being complied with ; whereas, in order to meet those difficulties, the time limit for the payment of the aid to small producers for the 1986/87 marketing year should be extended by one month ; Article 1 The following is hereby added to Article 3 of Regulation (EEC) No 2096/86 : , 'However, the aid granted in respect of the 1986/87 marketing year may be paid to the recipients up to 31 January 1988 .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 357, 19 . 12. 1987, p. 12. (3) OJ No L 171 , 28 . 6. 1986, p. 1 . 0 OJ No L 180, 4. 7. 1986, p. 19 .